DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 05, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 11-12 and 14-23.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 7-9 remarks submitted on November 05, 2020 are persuasive. Examiner believes specifically invention to solve the problem to be able to perform multiple types of calculations or insertions with high efficiency to maintain a reasonable performance level for the users. Examiner believes the limitation of “create a first index for a first table having a plurality of records, the first index to include a first index entry corresponding to a first record of the first table, the first index entry to include a first hash value of the first record in the first table and a first accumulated aggregate value, the first accumulated aggregate value based on an accumulated combination of respective hash values included in corresponding other entries that precede the first index entry in the first index; and 
verify whether the plurality of records of the first table are consistent with a plurality of records of a second table by comparing the first accumulated aggregate value of the first index to a second accumulated aggregate value of a second index created for the second table" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in independent claims 1, 8 and 15 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, create a first index for a first table having a plurality of records, the first index to include a first index entry corresponding to a first record of the first table, the first index entry to include a first hash value of the first record in the first table and a first accumulated aggregate value, 
verify whether the plurality of records of the first table are consistent with a plurality of records of a second table by comparing the first accumulated aggregate value of the first index to a second accumulated aggregate value of a second index created for the second table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159